DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Rejections under 35 USC 102(a)(1):
	Applicant’s Argument: Applicant argues that Song does not teach “wherein the RAN slice includes a backhaul beam RAN slice that includes an antenna beam serving as a backhaul link” as in claim 1. Examiner relied on Pi for teaching this feature in claim 9. However, Pi fails to teach a backhaul beam RAN slice, which refers to a logical partition of a 5G NR base station. 
Examiner’s Response: Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has incorporated elements of claim 9 but adds that the backhaul beam in the RAN slice is a backhaul beam “RAN slice that includes an antenna beam” thus changing the scope of the invention. Examiner has applied a new reference after an updated search.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 7-8, 11-15, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (“Song”) (US 20170135099 A1) in view of Novlan et al. (“Novlan”) (US 20180092139 A1).

Regarding claim 1, Song teaches:
A method comprising: generating a Radio Access Network (RAN) slice in a base station  [¶0060-63, case 2, processor performs generation of beam slice, and Figure 5, ¶0080-83, Figure 1, slice implement in a base station e.g. secondary cell in 2 by controller 3]; determining one or more requirements for the generated RAN slice [¶0063, beam slices generated and classified according to determined service types i.e. requirements, ¶0081-83, beams slices i.e. generated based on requirements for a slice e.g. low latency]; reserving resources of the base station for the generated RAN slice, wherein reserving the resources includes reserving at least a portion of an antenna beam generated by the base station [¶0063, beam reserved for service types, see ¶0080-83, aspects of the beam such as width, interval, are reserved for a certain service, reserved at secondary cell node Figure 1]; identifying one or more user equipment (UE) device sessions as belonging to the generated RAN slice based on one or more criteria [¶0080-83, UE request with service type indicating criteria based on service type used to associated UE with slice]; and applying the determined one or more requirements to the identified one or more UE device sessions using the reserved resources [¶0063, ¶0082-83 specific beam slice provided in service-customized type for service according to service characteristics ¶0064, and requirements applied e.g. low latency].
Song teaches creating a RAN slice but does not teach it can be for backhaul beam however Novlan teaches wherein the RAN slice includes a backhaul beam RAN slice that includes an antenna beam serving as a backhaul link for another base station [¶0073 teaches slice provisioning for backhaul links, Figure 2 showing backhaul links being between base stations, and these may be multiplexed in space using beams ¶0036, the backhaul links having specific parameters considered a slice].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a beam being a backhaul beam. Song teaches beam slicing to create beams for applying different services and requirements and it would have been obvious to modify one of the beams to be a backhaul beam RAN slice as in Novlan to increase utilization of backhaul to allow for ultra-dense deployment of mmWave TPs without having to increase wired transport nodes ¶0024. 

Regarding claim 2, Song-Novlan teaches:
The method of claim 1, wherein the RAN slice is designated for a type of service [Song ¶0063, ¶0080-83, beam slices dedicated to a type of service], the method further comprising: reserving other resources of the base station for another RAN slice, wherein the other RAN slice is designated for another type of service [Song ¶0060-63, Figure 5, ¶0080-83, beam slices reserved each for different services e.g. IoT, eMBB, considered at least another slice reserved for another service].

Regarding claim 3, Song-Novlan teaches:
The method of claim 1, wherein reserving resources of the base station for the generated RAN slice further includes: reserving one or more time slots in a transmission schedule for the generated RAN slice [Song ¶0082, resource may include beam interval considered a time slot]; or reserving one or more frequency bands or channels in a wireless spectrum, associated with base station, for the generated RAN slice [Song See ¶0082, wherein beam resources involve reserved frequency resources as beams are on millimeter wave, see further ¶0139-140 beam slice for cell, wherein cells operate on a frequency band].

Regarding claim 4, Song-Novlan teaches:
The method of claim 1, wherein applying the determined one or more requirements to the identified one or more UE device session using the reserved resources includes: generating a traffic scheduler for the generated RAN slice [Song ¶0077, ¶0080-87, MAC scheduled generates a schedule for resources in real time for traffic and allocates beam resource which may be scheduled beam resources of ¶0063, ¶0082]; and using the traffic scheduler to apply the determined one or more requirements to data traffic associated with the generated RAN slice [Song ¶0080-87 beam slice selected and traffic scheduled according to service type, see also ¶0110-119 scheduler used to apply requirements for scheduling traffic on radio tiles and same process for beams], wherein the one or more requirements include at least one of a latency requirement or a throughput requirement [Song ¶0063, ¶0080-87 indicate latency requirements].

Regarding claim 7, Song-Novlan teaches:
The method of claim 1, further comprising: detecting a request for a UE device session [Song ¶0082 device requests a service, see also ¶0086-87 device requests connection]; determining that the UE device session is associated with the generated RAN slice [Song ¶0082 specific beam slice allocated based on service type, see also ¶0086-87 beam slice of secondary cell meeting service type of the device]; and establishing the UE device session using the reserved resources [Song ¶0082-83 establish session on beam slice, see also (0087 beam slice meeting service type of device used to establish connection].

Regarding claim 8, Song-Novlan teaches:
The method of claim 1, further comprising: partitioning resources associated with an antenna beam generated by the base station into a plurality of RAN slices [Song ¶0060-64, 0080-83, antenna beam resources partitioned see Figure 5 to create plurality of slices].

Regarding claim 11, Song-Novlan teaches:
The method of claim 1, further comprising generating another RAN slice, wherein the other RAN slice includes Machine Type Communication (MTC) UE device sessions serviced by the base station [Song ¶0046 MTC, to be implemented in small cell base station ¶0080-83, and may be additional RAN slice generated as further in ¶0026, ¶0061 indicates multiple slices generated].

Regarding claim 12, Song-Novlan teaches:
The method of claim 1, further comprising: generating another RAN slice, wherein the other RAN slice includes Low Latency Communication UE device sessions serviced by the 5G NR base station [Song ¶0063 beam slicing for low latency communication sessions, see also ¶0053 low latency uUMTC support, ¶005 these being requirements of 5G and ¶0093 5G small cell, and may be additional RAN slice generated as further in ¶0026, ¶0061, ¶0081 indicates multiple slices generated].

Regarding claim 13, Song teaches:
A device [Figure 1, RAN access network with controller] comprising: a processor [¶0009] configured to execute instructions to: 
generate a Radio Access Network (RAN) slice in a base station [¶0060-63, case 2, processor performs generation of beam slice, and Figure 5, ¶0080-83, Figure 1, slice implement in a base station e.g. secondary cell in 2 by controller 3]; 
determine one or more requirements for the generated RAN slice [¶0063, beam slices generated and classified according to determined service types i.e. requirements, ¶0081-83, beams slices i.e. generated based on requirements for a slice e.g. low latency]; 
reserve resources of the base station for the generated RAN slice, wherein reserving the resources includes reserving at least a portion of an antenna beam generated by the base station [¶0063, beam reserved for service types, see ¶0080-83, aspects of the beam such as width, interval, are reserved for a certain service reserved at small cell node see Figure 1];
 identify one or more user equipment (UE) device sessions as belonging to the RAN slice based on one or more criteria [¶0080-83, UE request with service type indicating criteria based on service type used to associated UE with slice]; 
and apply the determined one or more requirements to the identified one or more UE device sessions using the reserved resources [¶0063, ¶0082-83 specific beam slice provided in service-customized type for service according to service characteristics ¶0064, and requirements applied e.g. low latency].
Song teaches creating a RAN slice but does not teach it can be for backhaul beam however Novlan teaches wherein the RAN slice includes a backhaul beam RAN slice that includes an antenna beam serving as a backhaul link for another base station [¶0073 teaches slice provisioning for backhaul links, Figure 2 showing backhaul links being between base stations, and these may be multiplexed in space using beams ¶0036, the backhaul links having specific parameters considered a slice].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a beam being a backhaul beam. Song teaches beam slicing to create beams for applying different services and requirements and it would have been obvious to modify one of the beams to be a backhaul beam RAN slice as in Novlan to increase utilization of backhaul to allow for ultra-dense deployment of mmWave TPs without having to increase wired transport nodes ¶0024. 

Regarding claim 14, Song-Novlan teaches:
The device of claim 13, wherein the RAN slice is designated for a type of service [Song ¶0063, ¶0080-83, beam slices dedicated to a type of service], and wherein the processor is further configured to: reserve other resources of the base station for another RAN slice, wherein the other RAN slice is designated for another type of service [Song ¶0060-63, Figure 5, ¶0080-83, beam slices reserved each for different services e.g. IoT, eMBB, considered at least another slice reserved for another service].

Regarding claim 15, Song-Novlan teaches:
The device of claim 13, wherein, when applying the determined one or more requirements to the identified one or more UE device sessions using the reserved resources, the processor is further configured to: generate a traffic scheduler for the generated RAN slice [Song ¶0077, ¶0080-87, MAC scheduled generates a schedule for resources in real time for traffic and allocates beam resource which may be scheduled beam resources of ¶0063, ¶0082]; and use the traffic scheduler to apply the determined one or more requirements to data traffic associated with the generated RAN slice [Song ¶0080-87 beam slice selected and traffic scheduled according to service type, see also ¶0110-119 scheduler used to apply requirements for scheduling traffic on radio tiles and same process for beams], wherein the one or more requirements include at least one of a latency requirement or a throughput requirement [Song ¶0063, ¶0080-87 indicate latency requirements].

Regarding claim 17, Song-Novlan teaches:
The device of claim 13, wherein the processor is further configured to: detect a request for a UE device session [Song ¶0082 device requests a service, see also ¶0086-87 device requests connection]; determine that the UE device session is associated with the generated RAN slice [Song ¶0082 specific beam slice allocated based on service type, see also ¶0086-87 beam slice of secondary cell meeting service type of the device]; and establish the UE device session using the reserved resources [Song ¶0082-83 establish session on beam slice, see also (0087 beam slice meeting service type of device used to establish connection].

Regarding claim 18, Song-Novlan teaches: The device of claim 13, wherein the processor is further configured to: partition resources associated with an antenna beam generated by the base station into a plurality of RAN slices [Song ¶0060-64, 0080-83, antenna beam resources partitioned see Figure 5 to create plurality of slices].

Regarding claim 19, Song-Novlan teaches: The device of claim 13, wherein the RAN slice includes at least one of: a backhaul antenna beam serving another 5G NR base station; Multimedia Broadcast Multicast Service (MBMS) UE device sessions serviced by the base station; Machine Type Communication (MTC) UE device sessions serviced by the base station; or Low Latency Communication UE device sessions serviced by the 5G NR base station [Song ¶0046 MTC, to be implemented in small cell base station ¶0080-83].

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (“Song”) (US 20170135099 A1) in view of Novlan et al. (“Novlan”) (US 20180092139 A1) and Harrow (US 20190373487 A1).

Regarding claim 20, Song-Novlan teaches:
A system comprising: a base station [Figure 1 shows small cell node] comprising: an antenna element configured to generate a plurality of antenna beams [¶0082, small cell comprising capability to provide antenna-based specific beam slices, see Figure 5]; and a device [Figure 1, element 3, Figure 15, ¶0171-178] configured to: 
generate a Radio Access Network (RAN) slice in the base station [¶0060-63, case 2, processor performs generation of beam slice, and Figure 5, ¶0080-83, Figure 1, slice implement in a base station e.g. secondary cell in 2 by controller 3]; determine one or more requirements associated with the generated RAN slice [¶0063, beam slices generated and classified according to determined service types i.e. requirements, ¶0081-83, beams slices i.e. generated based on requirements for a slice e.g. low latency]; reserve resources of the base station for the generated RAN slice, wherein reserving the resources includes reserving at least a portion of an antenna beam generated by the base station [¶0063, beam reserved for service types, see ¶0080-83, aspects of the beam such as width, interval, are reserved for a certain service reserved at small cell base station in Figure 1]]; obtain one or more criteria for categorizing user equipment (UE) device sessions as belonging to the generated RAN slice [¶0082-83 receives UE request with service type indicating a criteria based on the service type ¶0053 low latency, capacity etc., and these are used to associated UE with a beam for that service, the service type considered criteria for associating the session with a certain RAN slice of beam width, angle etc., ¶0061 service types on various slices to support plurality of devices considered plurality of sessions, see also Figure 5 each slice has multiple access parameter 117]; identify one or more user equipment (UE) device sessions as belonging to the RAN slice based on the obtained one or more criteria [¶0080-83, UE request with service type indicating criteria based on service type used to associated UE with slice]; and apply the determined one or more requirements to the identified one or more UE device session using the reserved resources [¶0063, ¶0082-83 specific beam slice provided in service-customized type for service according to service characteristics ¶0064, and requirements applied e.g. low latency].
Song teaches creating a RAN slice but does not teach it can be for backhaul beam however Novlan teaches wherein the RAN slice includes a backhaul beam RAN slice that includes an antenna beam serving as a backhaul link for another base station [¶0073 teaches slice provisioning for backhaul links, Figure 2 showing backhaul links being between base stations, and these may be multiplexed in space using beams ¶0036, the backhaul links having specific parameters considered a slice].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to specify a beam being a backhaul beam. Song teaches beam slicing to create beams for applying different services and requirements and it would have been obvious to modify one of the beams to be a backhaul beam RAN slice as in Novlan to increase utilization of backhaul to allow for ultra-dense deployment of mmWave TPs without having to increase wired transport nodes ¶0024. 
Song teaches a small cell node with an antenna and as in Figure 5 the capability for MIMO with several beams but does not expressly teach antenna array. 
Harrow teaches a base station with antenna array [¶0048].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to expressly state an antenna array in Song. Song teaches Figure 5 a small cell node with MIMO and multi-beam capabilities ¶0080-85 but does not expressly teach an antenna array. It would have been obvious to modify the small cell node of Song by adding an antenna array for the MIMO procedure as in Harrow who teaches antenna arrays for receiving and transmitting signals and isolating communication paths in a cell ¶0048 making this an obvious combination of prior art elements according to known techniques to facilitate wireless communication.

Claim 5, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (“Song”) (US 20170135099 A1) in view of Novlan et al. (“Novlan”) (US 20180092139 A1) and Zhang et al. (“Zhang”) (US 20180206152 A1).

Regarding claim 5, Song-Novlan teaches:
The method of claim 1.
Song teaches generating a beam slice but does not teach a request from a provisioning system.
Zhang teaches further comprising: receiving a request from a provisioning system to generate the RAN slice in the base station [¶0320-321 controller receives request from provisioning server to allocate slice based on parameters].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a request for a slice be received from a provisioning server. Song teaches capabilities of processing requests at a controller in order to create a network slice but does not teach it is from a provisioning server. It would have been obvious to modify the beam slice creation step of Song such that it is in response to a request from a provisioning system as in Zhang in order that the controller determine the requirements to be met based on the received parameters ¶0320-321 for providing network access with different requirements and costs to meet QoS ¶0006.

Regarding claim 10, Song-Novlan teaches:
The method of claim 1.
Song teaches multiple types of service but not expressly MBMS.
Zhang teaches further comprising generating another RAN slice, wherein the other RAN slice includes Multimedia Broadcast Multicast Service (MBMS) UE device sessions serviced by the base station [¶0342 network slice may be MBMS as in slice 2 and may be an additional slice generated].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a slice be associated with MBMS as in Zhang. Song teaches multiple services for each slice as in Figure 5 but does not specify MBMS. It would have been obvious to modify the slice such that it provides MBMS services as in Zhang who teaches MBMS among other services as this would have been a simple substitution of parts to replace a service offered by a network slice in Song with one for MBMS as in Zhang without altering the intended outcome of the invention as slices may correspond to many services in an effort to address need for supporting different requirements and costs ¶0342 and ¶0006 of Zhang.

Claim 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (“Song”) (US 20170135099 A1) in view of Novlan et al. (“Novlan”) (US 20180092139 A1) and Kim et al. (“Kim”) (US 20180054765 A1).

Regarding claim 6, Song-Novlan teaches: the method of claim 1.
Song teaches activating a network slice but not deactivating.
Kim teaches further comprising: deactivating the generated RAN slice based on receiving an instruction from a provisioning system or based on detecting a particular network condition associated with the base station [¶0201 eMBB network slice can be deactivated when unnecessary considered a network condition associated with the base station, ¶0204 when UEs become zero the slice can be deactivated, this being associated with RAN as users are served by RAN or base station see Figure 4 410-420 in Figure 4 and Figure 3, ¶0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate a slice under certain conditions as in Kim. Song teaches multiple services for each slice as in Figure 5 but does not specify deactivating a slice under a condition. It would have been obvious to modify the slice of Song such that it is deactivated under a condition such as there being no users corresponding to the network slice as in Zhang for the purpose of load balancing ¶0204.

Regarding claim 16, Song-Novlan teaches: The device of claim 13.
Song teaches activating a network slice but not deactivating.
Kim teaches further comprising: deactivating the generated RAN slice based on receiving an instruction from a provisioning system or based on detecting a particular network condition associated with the base station [¶0201 eMBB network slice can be deactivated when unnecessary considered a network condition associated with the base station, ¶0204 when UEs become zero the slice can be deactivated, this being associated with RAN as users are served by RAN or base station see Figure 4 410-420 in Figure 4 and Figure 3, ¶0097].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate a slice under certain conditions as in Kim. Song teaches multiple services for each slice as in Figure 5 but does not specify deactivating a slice under a condition. It would have been obvious to modify the slice of Song such that it is deactivated under a condition such as there being no users corresponding to the network slice as in Zhang for the purpose of load balancing ¶0204.

Allowable Subject Matter
Claim 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L. VOGEL whose telephone number is (303)297-4322. The examiner can normally be reached Monday-Friday 8AM-4:30 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY L VOGEL/Primary Examiner, Art Unit 2478